Citation Nr: 0933100	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1986 to 
February 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California which determined that the 
character of the appellant's discharge from active service 
was a bar to VA compensation benefits.

In July 2009, the appellant testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant enlisted in March 1986 and received a 
discharge under other than honorable conditions in February 
1988; the narrative reason for separation was "misconduct-
drug abuse."

3.  The evidence establishes that the appellant's illicit 
drug use (cocaine) was willful and persistent and prevented 
the proper performance of his duties.

4.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under other than honorable conditions. 




CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits.  38 
U.S.C.A. § 101(2), (18) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.12, 3.354 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2006 letter provided notice to 
the appellant about the information and evidence that is 
necessary to substantiate his claim.  Specifically, the 
September 2006 letter explained that he would only be 
eligible for VA benefits if his military service was not 
dishonorable.  The pertinent regulations were also enclosed 
with the letter.  Additionally, the May 2006 statement of the 
case (SOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA would seek 
to provide.  In particular, the September 2006 letter 
indicated that VA would obtain and review his military 
records.  He was also informed that he had a right to a 
personal hearing.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2006 letter notified the appellant that he should 
tell VA about the events leading up to his discharge and 
submit evidence to support his story. 

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  

The August 2004 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the September 2006 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

While VA has not furnished to the appellant general 
information pertaining to VA's assignment of disability 
ratings and effective dates (in the event the claim for 
service connection is granted), consistent with 
Dingess/Hartman, on these facts, such omission is not shown 
to prejudice the appellant.  Because the Board herein denies 
the claim, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  The appellant's 
service treatment records as well as his service records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with this appeal.  VA has further 
assisted the appellant throughout the course of this appeal 
by providing him with an SOC, which informed him of the laws 
and regulations relevant to the claim.  Also of record and 
considered in connection with the appeal is the transcript of 
the appellant's Board hearing, as well as various written 
statements provided by the appellant.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  In arriving at this conclusion, 
the Board notes that this is essentially a case in which the 
law, and not the evidence, is dispositive.  Where the law 
precludes benefits, there is no reasonable possibility that 
providing additional assistance would aid in substantiating 
the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Such 
development would serve no useful purpose and, therefore, 
need not be performed in meet VA's statutory duty to assist 
the Veteran in the development of his appeal.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VA's statutory duty to 
notify and assist the veteran in the development of his 
claims does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.)

In any event, the Board finds VA has satisfied its duty to 
assist the appellant in apprising him of the evidence needed, 
and in obtaining evidence pertaining to his claim.  Further 
development would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  Accordingly, such development is to be avoided.  
Sabonis, 6 Vet. App. at 430. 

Applicable laws and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).


Analysis

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's discharge from service is dishonorable and 
therefore a bar to VA benefits. 

The appellant's service records reflected that in August 1986 
the appellant violated UCMJ Article 86 for an unexcused 
absence.  In July 1987, the appellant was found in violation 
of UCMJ Article 112(A) for wrongful use of a controlled 
substance (cocaine).  In January 1988 the appellant was found 
in violation of UCMJ Article 91 for being disrespectful in 
language toward a second class petty officer.  In February 
1988 the appellant was found in violation of UCMJ Article 
112(A) for wrongful use of a controlled substance (cocaine).

The appellant was subsequently given an administrative 
separation processing notice in February 1988 by reason of 
misconduct due to drug abuse as evidenced by a commanding 
officer.  The appellant was then separated under other than 
honorable conditions. 

The appellant argues that consideration should be given to 
the reasons that led to his discharge as he testified at his 
hearing that he was under tremendous stress aboard his Navy 
boat and used cocaine as a method of coping.  

Despite the appellant's statements, the circumstances of 
service and entitlement are determined by the character of 
the final termination of such active service.  See 38 C.F.R. 
§ 3.13(b) (2008). 

The Board finds that the appellant's repeated drug abuse and 
other offenses during service clearly reflected a pattern of 
willful and persistent misconduct.  They are not minor 
offenses and the appellant's punishments reflect serious 
offenses.  Moreover, there is no evidence that the 
appellant's service was otherwise honest, faithful, or 
meritorious.  Thus, the offenses leading to the other than 
honorable discharge were not minor and the appellant's 
service was not otherwise honest, faithful, or meritorious. 

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court- 
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2008).  In the instant case, there is no 
evidence to show, and the appellant does not contend, that he 
was insane at the time of his offenses.

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA benefits.  The weight of the evidence is 
against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  
Consequently, the appellant has no legal entitlement to VA 
benefits based on disease or injury incurred between those 
dates, and his claim must be denied as a matter of law.  38 
C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 




ORDER


The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied. 



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


